Allow me
at the outset warmly to congratulate you, Sir, on your
election as President of the General Assembly at its
fifty-ninth session and to assure you and the other
members of the Bureau, whom I also congratulate, of
the full support of the delegation of Mali as you carry
out your mission.
I also wish to pay tribute to the dedication of
Secretary-General Kofi Annan and to thank him for his
tireless efforts in the service of the United Nations.
Six days ago, Mali commemorated in its own way
the forty-fourth anniversary of its independence. From
this high rostrum, the most symbolic of all, I wish to
recall the efforts of my country to build, under the
leadership of Mr. Amadou Toumani Touré, President of
the Republic and Head of State, a democratic, stable
and prosperous Mali asserting its place in the concert
of nations.
For several weeks now, our country and others of
the North and West African regions, have been stricken
by an unprecedented locust infestation. As President
Amadou Toumani Touré stressed in his message to the
nation on 22 September, the magnitude and speed of
the infestation have surpassed the most pessimistic
projections. The catastrophic effects of that insect
plague on the upcoming harvest and on our vegetation
are a true threat to the livelihood of the millions of men
and women thus exposed to famine.
The Government of the Republic of Mali is
actively working to suppress the scourge, above all
through a national mobilization that has brought teams,
brigades and village communities to work in the field,
and with the support of the international community,
and in particular to brotherly African countries. I
reiterate here my country’s gratitude to them all. I also
wish firmly to say, however, that, faced with the insect
plague and in order to ensure the food security of
infested countries, including Mali, we have a shared
responsibility to launch and strengthen short-, medium-
16

and long-term international mobilization. We must act,
act quickly and act effectively.
Questions related to international peace and
security continue to be a source of concern to us. In the
past year we have seen crises and conflicts multiply
throughout the world. I would like, in particular, to
recall the situation in West Africa and Mali’s initiatives
to contribute to the settlement of the crisis in Côte
d’Ivoire, whose subregional repercussions are
considerable and fraught with consequences for peace
and stability in West Africa.
In this regard, the so-called Bamako II meeting
made it possible to establish the conditions for the
success of the Accra III high-level meeting. I
forcefully echo the assertion of President Amadou
Toumani Touré that Mali will continue to support
peace and reconciliation in Côte d’Ivoire: peace for the
people of Côte d’Ivoire, and peace for all of the
foreigners who live in that brotherly neighbouring
country.
Here I would mention Mali’s participation in the
peacekeeping missions of the United Nations, the
African Union and the Economic Community of West
African States (ECOWAS) in Liberia, Sierra Leone, the
Democratic Republic of the Congo, Burundi and Haiti.
Furthermore, Mali’s commitment to international
peace and security is at the root of our country’s action
to make the Sahelo-Saharan area a focal point of
development and stability. This was especially evident
during the Malian presidency of the Community of
Sahelo-Saharan States.
Mali is also deeply concerned by the situation in
the Middle East: measures to close off Palestinian
territories, arbitrary arrests, extrajudiciary executions,
the destruction of property, land seizures, lack of
respect for resolutions adopted by the international
community and the siege imposed upon President
Arafat. Those actions do not help to establish true
peace in that part of the world. Mali, which has always
supported the just cause of the Palestinian people,
urgently appeals to the members of the Quartet to
restore dialogue between Israel and the Palestinian
Authority, with a view to a just, equitable and lasting
settlement of a conflict which has gone on too long.
International terrorism is today another challenge
to international peace and security. We have seen this
phenomenon on all continents, making it abundantly
clear that terrorism has neither homeland nor religion.
That is why the international community must display
steadfast political will in combating terrorism by, inter
alia, strengthening the available legal arsenal,
including mechanisms for cooperation and technical
assistance. Beyond this, we must tackle the root causes
of the phenomenon, which include poverty, massive
human rights violations, intolerance, injustice and
impunity from prosecution.
The question of small arms and light weapons is
also a primary concern for us. Mali has made a
significant contribution in this area by developing
initiatives at the subregional, regional and international
levels. In this regard, Mali is striving to transform the
ECOWAS Moratorium on the Importation, Exportation
and Manufacture of Small Arms and Light Weapons in
West Africa into a convention. We further believe that
the international community must now resolutely
engage in the establishment of a binding legal
instrument on marking, registering and tracing small
arms and light weapons.
The situation of children in armed conflicts is
also a source of concern for my country. We fully
support the recommendations contained in the report of
the Special Representative to the Secretary-General for
Children and Armed Conflict (E/CN.4/2004/70), and
call for the effective implementation of Security
Council resolution 1539 (2004). Along the same lines,
Mali is working within the Human Security Network to
keep this question among the priorities of our
Organization.
In order to effectively prevent and manage these
situations of crisis and conflict — that is, to preserve
and guarantee international peace and security — the
international community must work for an international
order that is based on the rule of law, and for a United
Nations whose legitimacy is strengthened. Thus, we
welcome the establishment of the High-Level Panel on
Threats, Challenges and Change, and we anxiously
await its conclusions.
The question of development is, and must remain,
a priority issue on the international agenda, and thus
we welcome the decision to hold a plenary meeting in
2005 devoted to follow-up of the outcome of the
Millennium Summit, and to a comprehensive and
coordinated follow-up and implementation of
documents from the major conferences and summit
meetings organized by the United Nations on economic
17

and social topics. We hope that that meeting will
enable us to conduct an objective and candid review of
the way in which commitments have been met,
including the progress achieved and obstacles
remaining in the implementation of the Millennium
Development Goals.
Defeating poverty is a major objective for the
Government of the Republic of Mali. As part of that
endeavour, the adoption in 2002, and the
implementation, of a strategic framework, has made it
possible to achieve important results in the areas of
education, health, rural development and basic
infrastructure. I take this opportunity to express Mali’s
support for the initiative launched by Presidents
Jacques Chirac and Luiz Inácio Lula da Silva, which
led to the New York Declaration on Action Against
Hunger and Poverty adopted on 20 September 2004.
On trade negotiations, Mali attaches great
importance to the round of trade negotiations under
way within the World Trade Organization (WTO): the
Doha development round. We hope that those
negotiations will lead to an economic system which
will enable all countries, especially developing
countries, to fully maximize their potential. We hope to
see a true breakthrough in agricultural negotiations,
which should lead to the elimination of subsidies and
other production and export support mechanisms,
particularly with respect to cotton. Indeed, cotton is
one of the commodities where we, African producer
countries, offer true comparative advantages, since
production costs are one fifth those in developed
countries. At present, however, our countries are
seriously harmed by production and export subsidies
for cotton.
For that reason, we reaffirm our opposition to
subsidy policies which undermine free market
competition, lead to overproduction and lower prices
on the international market and prevent our agriculture
from getting off the ground.
That is why Mali is also calling for the gradual
elimination of all tariff and non-tariff barriers, as well
as the implementation of measures on the free
movement of people, goods and services. We are
pleased with the European Union’s commitment to
facilitate the integration of least developed countries
within the multilateral trading system, including
through the adoption in April 2004 of an action plan
for agriculture that includes a proposal for an Africa-
Europe partnership on cotton.
The AIDS pandemic is progressing at such an
alarming rate that, in addition to its health
repercussions, it has today become a problem for
economic and social development, especially in Africa.
That is why we must implement, urgently and in full,
the commitments that we undertook in 2001 so that we
can mobilize the necessary energy and resources to
effectively fight the scourge. Mali has set up a
multisectoral programme to fight HIV/AIDS at a cost
of $150 million, or 73 billion CFA francs. The
implementation of that programme will make it
possible to distribute antiretroviral drugs to patients
free of charge, as well as to provide necessary impetus
to the information and awareness campaign with a
view to prevention. Pilot laboratories for screening and
counselling will be established throughout the country,
and small and medium-sized businesses for social
outreach will be set up, thus providing jobs for young
people.
With regard to the situation of people with
disabilities, Mali is pleased with the negotiations that
are under way with a view to elaborating a convention
to protect their rights and dignity. We are convinced
that the adoption of such an instrument would establish
a framework for improved social and economic
integration for people with disabilities, allowing them
to fully participate in the development efforts of their
respective societies.
I would like to conclude in the same vein as I
began — by emphatically reaffirming the faith that
Mali has in the United Nations, whose purposes and
principles, set out almost 60 years ago, remain deeply
meaningful and highly relevant. It is true that recently
the Organization’s capacity and credibility have been
seriously undermined. It is therefore all the more
important that we carry out a thorough reform of the
Organization and revitalize its main bodies. Mali
welcomes the important progress that has been
achieved in the context of the revitalization of the work
of the General Assembly. The reorganization of the
work of the Main Committees, the strengthening of the
role of the Bureau and the improvement in working
methods will certainly result in the greater
effectiveness of this important body. I would like to
pay tribute, Sir, to your predecessor, Mr. Julian Hunte,
for the remarkable work that he accomplished in that
respect.
18

Mali shares the common African position that
Security Council reform is a necessary — indeed, a
priority — task if we are to strengthen the capacities
and the credibility of that important body. The Council
must be more representative and legitimate. Its
composition should reflect the realities of today’s
world and be expanded in both categories of
membership, with particular account being taken of the
representation of Africa.
The people of the world have placed their hope in
the United Nations, and they expect, in return, greater
peace, security, democracy, development and solidarity.
As the community of nations, we have the means to
achieve those goals, thanks to our collective awareness
and the safeguarding of the values we all share:
democracy, respect for the rule of law, the primacy of
human rights, the preservation of the environment and
the protection of future generations from the scourge of
war.